DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yongdae KIM (KIM) US 2016/0341486 in view of Byunjung KANG (KANG) US 2017/0118859.
As per claim 1 KIM disclose;
A display device (Fig. 5 item 200) comprising: 
a display panel (220); 
a vapor chamber (100) positioned behind the display panel (Fig. 6 item 220); 

wherein the vapor chamber (Fig. 6 100) comprises: 
a first plate (Fig. 2 and 3 item 111), which defines a front surface thereof and faces the display panel (220); 
a second plate 112), which defines a rear surface thereof and is coupled to the first plate (Fig. 2 and 2); and fluid (Para 0045 ) flowing in a space (21a) defined between the first plate (21c) and the second plate (21c), and 
KIM further disclose a coupler (item 130) and adhesive (Para 0084 “the present disclosure is not limited thereto and the vapor chamber 100, the PCB 250, and the rear case 202 may also be coupled by a hook, an adhesive, or the like”) to attach the PCB 250 (220) and the heat spreader/vapor chamber (100) but does not teach alternative method of attachment. 
an adhesive member disposed between the display panel (220) and the vapor chamber (100) so as to be coupled thereto,
wherein the first plate comprises a coupler, which is depressed rearwards from the first plate and to which the adhesive member is coupled.
However in analogues art KANG teaches a method to couple two components (fig. 16 items 120 and 120A) by depressed coupler (at 120AP having space “S”) and adhesive (Para 0062 “first plate comprises a coupler, which is depressed rearwards from the first plate and to which the adhesive member is coupled.”). 


As per claim 2 combinations of KIM and KANG disclose;
the vapor chamber (100) covers (KIM fig. 5 shows) an entire area of a rear surface of the display panel (2200).
As per claim 3 combinations of KIM and KANG disclose;
KANG further teaches the coupler comprises a plurality of couplers, and the adhesive member comprises a plurality of adhesive members, which are respectively coupled to the plurality of couplers. (Fig. 16 shows multiple couplers at 120AP)
	Plurality of couplers provides additional strength to attach two components. (Para 0016 and 0062)

As per claims 4 and 5 combinations of KIM and KANG disclose;

a front surface of the first plate is flush with a front surface of the adhesive member so as to be in contact with a rear surface of the display panel.
- As shown by KANG adhesive is placed between display and vapor chamber disclose above subject matter. And 
	Motivation is same as per claim 1

As per claim 7 combinations of KIM and KANG disclose;
the first plate (KIM fig. 6 111 of 100) is configured to be flat with respect to the display panel (220).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (KIM) US KANG as applied to claim 1 and further in view of Timothy R. Knowles (Knowles) US 2004/0009353.
Regarding claim 7 combinations of KIM and KANG disclose, adhesive but does not
	Teach wherein the adhesive member comprises a phase change material (PCM).
However in analogues art Knowles disclose, the adhesive member comprises a phase change material (PCM). (Para 0074 “PCM acts as an adhesive that prevents fibers from escaping as debris.” And claim 20 “wherein said adhesive is phase change material.)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine KIM, KANG and Knowles by incorporating the teaching of Knowles, into the system of KIM and KANG to use/select adhesive with PCM material. One having ordinary skill in the art would have found it motivated to adhesive with PCM of Knowles to improve heat transfer as PCM provides better heat transfer (Para 0075).

Allowable Subject Matter
s 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Combinations of KIM and KANG do not teach or disclose subject matter of claim 8 and claims 9-15 depends on claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835